Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation-in-Part Application Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c)is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original no provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994).
Current application is CIP of 13/110010, Patent 8501261. The disclosure of the prior-filed application, Application No. 13/110010 (Patent 8501261), fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Claims 1 and 3-5 are drawn to an invention embodiment that contains a which are directed to process, product and use of glucosylated Rebaudioside C with at least 20% glucosyl Rebaudioside C. Application No. 13/110010 (Patent 8501261) fails to mention this embodiment and glucosylated Rebaudioside C as such; therefore, claims 1, 3-5 of the present continuation-in-part are not entitled to the benefit of the prior application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Magomet et al (US2007/0082102 A1), hereinafter Magomet, in view of , in view of Zhao (CN101628924 A), hereinafter Zhao.

Regarding claim 1 Magomet teaches a purified sweetening composition with Rebaudiosides including glycosylated derivatives of stevia glycosides (Para 0016, 0017 and Figure 4 and examples 2-5). Magomet teaches of stevia extract containing Rebaudioside C (Para 0019 of Publication) and Para 18 of Magomet teaches of rebaudioside C as part of sweetening composition, i.e., Reb C is taught as a sweetener, sweetness enhancer or flavor enhancer as claimed. Magomet also teaches of transglycosylation (Para 0020, Para 0045-0051 and Table 1) where glycosylation of steviol glycosides is taught. Magomet is silent regarding the glucosyl Rebaudioside C composition comprising at least 20% glucosyl Rebaudioside C and 0-20% unmodified Rebaudioside C (which includes 0% and thus is not required), on anhydrous wt./wt. basis as claimed but Magomet (para 0019, and 0029) teaches a commercialized stevia extract with 7-8% Rebaudioside C and also teaches that “any type of existing stevia extract with various ratios of sweet glycosides can be used” (Para 0031). Magomet also teaches of separating glycosides from stevia extract and teaches that taste of stevioside and steviol glycosides can be altered by intramolecular tranglycosylation which enable attachment of new carbohydrates to steviol glycosides and number of carbohydrate units determines the quality and degree of sweetness (Para 0008). Therefore, it would have been a matter of routine determination for one of ordinary skill in the art at the time of the invention to modify Magomet and utilize a purified stevia composition comprising glucosylated or glycosylated stevioside and its congeners containing Rebaudioside C in a desired proportion. One of ordinary skill in the art at the time of the invention would have been motivated to modify Magomet and utilize a stevia extract containing glucosylated Rebaudioside C at least for the purpose of achieving a sweetening composition containing in the combination of steviol glycosides in altered form wherein glucose is attached to steviol glycosides including Rebaudioside C to modify the quality and degree of sweetness of the stevia based sweetening composition (Para 8 of Magomet). 

Magomet is silent regarding stevia composition comprising at least 20% Rebaudioside C on anhydrous wt./wt. basis as claimed but Magomet (para 0019, and 0029) teaches stevia extracts including a commercialized stevia extract with 7-8% Rebaudioside C and also teaches that “any type of existing stevia extract with various ratios of sweet glycosides can be used” (Para 0031). However Zhao discloses of separation of Rebaudioside C form stevioside by desorbing the aqueous solution of stevioside and crystallizing by addition of methanol and ethanol to achieve purified Rebaudioside C having purity greater than 60% on a dry basis (see Zhao abstract). Since Magomet teaches separation of two out of the four by ethanol and water extraction medium, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Magomet in view of the teaching of Zhao and separate Rebaudiosides  from stevioside, i.e., purify each of the four major rebaudiosides from commercially available stevia extract . One of ordinary skill would have been motivated to modify Magomet in view of Zhao and utilize teaching of Zhao to isolate stevioside further. As each of the four main glycosides of stevia differ in their respective flavor notes from the others, one of ordinary skill in the art at the time of the invention would have been motivated to separate them at least for the purpose of utilizing the individual glycosides from stevia including Rebaudioside C and Dulcoside in foods that are particularly suited to the specific flavor notes of a specific stevia glycoside.
		Therefore, it would have been a matter of routine determination for one of ordinary skill in the art at the time of the invention to modify Magomet and utilize a purified stevia composition comprising stevioside and its congeners containing Rebaudioside C in a desired proportion, such as at least 20% Rebaudioside C as taught by Zhao. One of ordinary skill in the art at the time of the invention would have been motivated to modify Magomet and utilize a stevia extract containing desired proportion of Rebaudioside C and subjecting said extract to transglycosylation at least for the purpose of achieving a sweetening composition containing in the combination of steviol glycosides in altered form wherein glucose is attached to steviol glycosides including glycosylated Rebaudioside C in a desired amount. One of ordinary skill in the art would have been motivated to do so at least to modify the quality and degree of sweetness of the stevia based sweetening composition (Para 8 of Magomet and pages 138-139 and 145 of Kazuhiro). 

Regarding claims, 3-4 Magomet in view of Zhao teaches a product comprising high purity Rebaudioside C, wherein the product is selected from the group consisting of food, beverage, pharmaceutical composition, tobacco, nutraceutical, oral hygienic composition, or cosmetic (Para 0015 of Publication of Magomet and rejection of claims 1). Magomet in view of Zhao teaches a sweetener composition further comprising one natural high intensity sweetener including a purified sweet stevia glycoside mixture, stevioside, Rebaudioside A, Rebaudioside C (Para 0032 of Magomet Publication) and also a chocolate and ice cream compositions, examples 6-7.
Regarding the concentration of consumable containing Rebaudioside -C in concentration 0.1 ppm to 100, 000ppm Magomet teaches that stevia extract that has Rebaudioside C concentration of 7-8% which is further purified and the purified stevia extract has Rebaudioside C content of 1.1 to 2.6% which overlaps the claimed Rebaudioside C content in a sweetener or food product or consumable item as recited in claims 3-5. Further Magomet teaches purifying stevia extract and process thereof and utility of such a sweetener in food, beverage etc. (claims 6, 13-19).Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.9894922 and US patent 10874129 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of current application (15/899149) claims process of preparing a glucosyl rebaudioside C (hereinafter Reb. C) composition wherein the product obtained in step n of U.S. Patent No.9894922  and US patent 10874129 B2. Further, product of current application 17/132363 also lead recited in U.S. Patent No.9894922. Claim 1, is directed to the product obtained  by U.S. Patent No.9894922 and US patent 10874129 B2. Thus, the claimed subject matter is not patentably distinct from claim 1 of U.S. Patent No.9894922 and US patent 10874129 B2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN102030788A to Lei et al. is directed to high purity reb C and is therefore pertinent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791